In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐1329 
MCKENZIE MORROW, 
                                                   Plaintiff‐Appellant, 

                                   v. 

EDWARD J. MAY, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 08 C 7008 — Charles P. Kocoras, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 26, 2013 — DECIDED NOVEMBER 8, 2013 
                ____________________ 

   Before POSNER, MANION, and KANNE, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff  sues  under  42  U.S.C. 
§ 1983, charging four Chicago police officers—May, Carroll, 
Town,  and  Pickett—with  unlawful  search  (primarily  a  strip 
search), unlawful seizure (primarily a false arrest), and con‐
spiracy, all in violation of the Fourth Amendment (made ap‐
plicable  to  state  action  by  interpretation  of  the  due  process 
clause  of  the  Fourteenth  Amendment),  and  adding  a  sup‐
plemental state law claim against the same defendants, plus 
2                                                       No. 12‐1329 


the  City  of  Chicago,  charging  malicious  prosecution.  The 
case  was tried to a  jury, which returned  a  verdict  exonerat‐
ing  all  the  defendants.  The  plaintiff  asks  us  to  reverse  and 
order  a  new  trial  because  of  procedural  errors  that  he  con‐
tends the district judge committed. 
    From  the  evidence  admitted  at  trial  a  reasonable  jury 
could have found the following facts. On the evening (a cold 
one)  of  November  7,  2007,  the  defendant  officers—white 
men in plain clothes, riding in an unmarked car—were driv‐
ing around Chicago’s Humboldt Park neighborhood, a high‐ 
crime area that is largely nonwhite, under orders to look for 
crime. A woman—who officer May, who was driving, testi‐
fied  may  have  recognized  him  as  a  police  officer  (he  was 
driving a Ford Crown Victoria, the quintessential unmarked 
police  car)—signaled  the  car  to  stop  and  when  it  did  told 
May  that  several  men  were  gathered  in  a  vacant  lot  nearby 
and one of them, who was wearing a white jacket, was sell‐
ing “rocks” (crack cocaine). She indicated where the lot was. 
The officers drove past it and saw a juvenile and three men 
there. One was the plaintiff, Morrow, age 20, wearing what 
appeared  to  be  a  white  jacket.  May  parked  a  block  or  two 
from the lot, got out, and walked through several yards to a 
vacant lot just across the street from the lot occupied by the 
four  suspects.  From  this  vantage  point  (“observation  post” 
in police‐speak) he watched the “set” (a drug‐selling opera‐
tion)  through  a  pair  of  binoculars.  The  three  officers  with 
him remained in the car. 
    Although  it  was  dark,  street  lights  made  the  group  visi‐
ble to May  and he saw Morrow selling drugs and the juve‐
nile (who turned out to be Lavontay Bell, age 14) collecting 
the proceeds of the sales from the customers—passersby at‐
No. 12‐1329                                                          3 


tracted by the yells of “rocks, rocks” emanating from the two 
older men in the group. It is common in drug dealing for one 
member of the dealer group, in this case Morrow, to remove 
the drugs (the “product,” dealers call it) from a stash (savvy 
dealers avoid carrying the drugs on their persons; the drugs 
were  in  a  vial  on  the  ground  in  the  vacant  lot)  and  hand 
them  to  the  buyer; for  another  member,  Bell  in  this  case,  to 
take  the  money  from  the  buyer;  and  for  the  other  members 
(in this case a third and a fourth) to attract potential custom‐
ers  and  also  prevent  them  from  stealing  the  drugs  or  the 
money.  So  Morrow  was  the  actual  seller  and  Bell  the 
“banker” and  the  others were  the “steerers,” probably dou‐
bling as “muscle,” given the youth of Morrow and especially 
Bell. 
    After about 20 minutes of watching the “set” and count‐
ing three sales, May radioed the other officers and told them 
to  arrest  the  group,  which  they  promptly  did.  May  picked 
up the vial. Although the lab report calls its content just “co‐
caine,”  it  was  doubtless  crack,  given  the  sellers’  yells  of 
“rocks, rocks.” 
    At the police station the four arrested drug dealers were 
searched, but not strip searched. Bell was discovered to have 
$100 on him. All four arrested persons were charged, but for 
a  variety  of  reasons  the  charges  against  all  of  them  were 
quashed.  
    The charge  against Morrow was felony possession of an 
illegal  drug.  The  decision  to  charge  him  came  in  a  bond 
hearing that lasted no more than a minute or two. After leaf‐
ing rapidly through the police report of Morrow’s arrest, the 
judge ruled that there was probable cause to detain him for a 
preliminary  hearing  to  determine  whether  he  could  be 
4                                                          No. 12‐1329 


prosecuted.  Unable  to  make  bond,  Morrow  was  jailed  to 
await the hearing, scheduled for November 29, three weeks 
after  the  arrests.  Officer  May  was  notified  to  appear  at  the 
hearing, but didn’t, maybe because of a competing court ap‐
pearance, though this was not proved. Because May was ab‐
sent  the  state  asked  for  and  received  a  continuance.  The 
hearing  was  rescheduled  for  December  6.  May  missed  that 
hearing too, because he had been subpoenaed to appear that 
day  at  two  trials.  The  prosecutor’s  office  has  only  30  days 
after  an  arrest  within  which  to  present  a  felony  case  to  a 
judge at a preliminary hearing for a ruling on whether there 
is  probable  cause  to  prosecute.  725  ILCS  5/109‐3.1(b).  As  of 
the  sixth  of  December,  29  days  had  passed  since  Morrow’s 
arrest. It was too late to reschedule the hearing for the next 
day, and so the charge was dropped. 
    At  trial  Morrow’s  lawyer  argued  that  officer  May  had 
made  up  the  story  about  a  woman’s  recognizing  him  as  a 
cop and directing him to a vacant lot where crack was being 
sold,  and  that  a  60‐year‐old  white  man  (actually  May  was 
56) would not have dared to conduct surveillance alone in a 
black  and  Hispanic  neighborhood,  at  night,  with  the  tem‐
perature  in  the  30s.  In  the  words  of  the  plaintiff’s  lawyer, 
“This  story  [that  Morrow  was  arrested  as  part  of  a  drug 
bust] portrayed at best the reckless actions of an older patrol 
officer  aspiring  late  in  his  career  to  become a  narcotics  offi‐
cer.”  Not  only  did  the  lawyer  get  May’s  age  wrong;  there 
was  no  evidence  that  May  wanted  to  join  the  drug  squad. 
The  suggestion  that  a  person  in  his  fifties  is  too  decrepit  to 
conduct surveillance on a cold night by himself is silly, espe‐
cially  since  the  other  three  officers  were  only  a  block  away 
from  where  May  was  peering  at  the  (no  longer  vacant)  lot 
No. 12‐1329                                                           5 


through  his  binoculars  and  he  was  in  radio  contact  with 
them. 
     Before trial Morrow’s lawyer had moved the judge to bar 
any “questions, argument, and innuendo regarding gang af‐
filiation and tattoos,” and the motion had been granted. Yet 
at  the  trial  Morrow’s  lawyer—not  the  government’s  law‐
yer—asked  May:  “Drugs  are  sold  by  gang  members  pre‐
dominantly?”  May  replied:  “Not  all  the  time;  no,  ma’am.” 
The lawyer’s question was harmful to her client, and the of‐
ficer’s  answer  helpful  to  him.  A  further  perverse  inquiry 
along  the  same  lines  by  the  lawyer’s  co‐counsel  of  officer 
Town, asking “Did you ever come to learn that any particu‐
lar  gang  controlled  drug  activity  in  that  area?”  (the  area  in 
which  Morrow  was  arrested),  elicited  the  reply:  “There  are 
numerous  amounts  of  gangs  in  the  Eleventh  District.”  The 
lawyer pressed Town, asking whether the Four Corner Hus‐
tlers  was  one  of  them  and  whether  “it  is  a  very  dangerous 
gang?” Town replied that the Four Corner Hustlers was in‐
deed one of the gangs in the area but that “they are all [that 
is, all the gangs in the district] dangerous, sir.” 
    The questioning was intended to bolster Morrow’s weak 
claim that an old white guy wouldn’t have dared to conduct 
surveillance all by himself at night in a neighborhood where 
gangs  roam. But the questions and  the  officers’  answers  ac‐
tually hurt Morrow’s case by bolstering the probability that 
there was indeed drug dealing when Morrow was arrested, 
rather than the drug dealing having been a fabrication by the 
officers, as he claimed. 
    Morrow  testified.  He  had  to,  to  have  any  chance  of  pre‐
vailing, but by testifying he opened himself to impeachment 
by his two previous felony convictions, one for possession of 
6                                                         No. 12‐1329 


an illegal drug with intent to deliver it and the other for the 
unauthorized use of a weapon. 
     He  testified  that  on  the  evening  of  the  arrest  he  had  de‐
cided  to  buy  a  “loose  square,”  which  means  a  single  ciga‐
rette rather than a pack of cigarettes, from a man who lived 
in  the  house  that,  as  it  happens,  abuts  the  vacant  lot  where 
Morrow was arrested. His testimony about the cigarette pur‐
chase was a tissue of contradictions and improbabilities. He 
testified that he had bought loose squares from the man who 
lived  in  the  house  adjoining  the  vacant  lot  several  times, 
having  stated  in  his  deposition  that  he  had  done  so  only 
once. He testified that the seller was sitting on his porch, and 
that though there was no porch light Morrow could see him 
when he was four or five houses away because the man was 
light‐skinned. No occupant of the house, either at the time of 
the arrest or the time of the trial, was identified by the plain‐
tiff, let alone called as a witness. Morrow testified that 30 to 
45  minutes  had passed  between  when he left  his home and 
when he was arrested, but on cross‐examination he changed 
the  estimate  to  5  to  6 minutes. We  could multiply  these  ex‐
amples. 
    He  testified  that  he  was  wearing  a  dark  sweater,  not  a 
white one, on the night in question. His mug shot shows him 
wearing two white shirts, but he testified that he had taken 
off his sweater for the photo because the photographer told 
him  to.  He  testified  that  he  was  strip  searched  at  the  police 
station  by  officers  Carroll  and  Pickett  and  that  the  search 
may have taken as long as 13 minutes. At his deposition he 
had said that one of the officers was blond; neither is. Hav‐
ing  told  his  lawyer  before  trial  that  he  had  been  strip 
No. 12‐1329                                                           7 


searched  in  the  presence  of  the  three  persons  arrested  with 
him, at trial he recanted. 
    Lavontay Bell, the juvenile in the drug bust, testified for 
Morrow.  He  said  he’d  had  no  contact  with  him  since  their 
arrests together. He testified that it had been his first arrest, 
implying that  there had been a  later  one or  ones, as indeed 
there had been, though the judge kept this from the jury un‐
til Morrow’s lawyer opened the door by asking Bell whether 
he  had  ever  been  arrested  for,  or  charged  with  anything 
more serious than, a traffic offense. He said no, but on cross‐
examination admitted that he had been arrested at least once 
since  his  first  arrest.  The  arrest  had  involved  driving,  but 
was not a traffic stop; it was an arrest pursuant to a warrant. 
     Bell  denied  having  been  involved  in  a  drug  sale  in  the 
vacant  lot.  He  testified  that  his  mother  had  given  him  the 
$100  found  on  him  when  he  was  arrested  for  getting  good 
grades  (no  school  record  was  placed  in  evidence,  however) 
and  that  she  had  told  him  to  call  his  uncle  to  get  an  addi‐
tional  $50  so that he could buy an Xbox 360 (which in 2007 
retailed for at least $279, though Bell claimed to have known 
of a used one for sale, and it might have been priced as low 
as $150). He testified that his uncle had agreed to meet him 
near  the  vacant  lot  (presumably  to  give  him  the  $50),  and 
that when he arrived there he saw his uncle talking to a man 
on the porch of the house from which loose squares are sold 
and that Morrow arrived a few minutes later, wearing a dark 
sweater,  and  asked  the  man  for  a  cigarette.  The  uncle,  Lee 
Floyd, was one of the men arrested. He was a big‐time drug 
dealer, later killed in a gunfight after having become second 
in  command  to  Dana  Bostic,  the  leader  of  a  major  Chicago 
drug gang and coincidentally a defendant in a criminal case 
8                                                      No. 12‐1329 


that  we  heard  the  same  day  that  we  heard  this  case.  See 
Mick  Dumke,  “Anatomy  of  a  Heroin  Ring,”  Chicago  Reader, 
Feb.  14,  2013,  www.chicagoreader.com/chicago/gang‐
violence‐heroin‐new‐breeds‐vice‐lords/Content?oid=8761736 
(visited Nov. 8, 2013). It’s not remotely believable that Floyd 
was  present  in  the  vacant  lot  for  purposes  unrelated  to 
drugs. 
    Bell further testified that after being arrested he was strip 
searched  and  that  the  police  took  the  $100 that  was  on  him 
and  never  returned  it.  This  undermined  the  plaintiff’s  con‐
jecture that Bell had met his uncle at the vacant lot in order 
to receive $50; he should have had $150 on him when he was 
arrested. 
    The  evidence  that  we  have  summarized  was  ample  to 
justify the verdict exonerating the defendants. The idea that 
May enlisted the three officers with him to fabricate a drug 
bust so that he could be appointed to the narcotics squad is 
far  fetched.  Undoubtedly  there  had  been  a  drug  bust  and 
probable cause to believe that Morrow was the actual seller 
of the drugs. 
    Morrow  argues  that  the  jury  would  have  decided  in  his 
favor  had  it  not  been  for  erroneous  rulings  by  the  district 
judge. The ruling he most emphasizes was allowing the ad‐
mission  of  photos  that  the  defendants’  counsel  discovered 
on  Bell’s  Facebook  page.  The  photos,  which  we  append  to 
this  opinion,  show  Bell  and  family  members  and  friends 
making  hand  signals,  Bell  and  one  other  person  holding 
guns,  a  child  holding  a  beer  bottle.  The  judge  allowed  the 
defendants  to  place  the  photos  in  evidence  in  an  effort  to 
link  Bell,  who  was  the  plaintiff’s  main  witness  (other  than 
the plaintiff himself), to gang activity, bolstering the officers’ 
No. 12‐1329                                                          9 


testimony that they had indeed arrested Morrow and Bell in 
a drug bust. Morrow argues that the photos were irrelevant 
and inflammatory. Yet Morrow’s lawyers had been the first 
to inject the issue of gangs into the case by their questioning 
of  officers  May  and  Town.  Remember  that  counsel  elicited 
from the two officers “admissions” that the neighborhood in 
which the bust occurred was a site of drug gang activity (to 
show  that  old  man  May  wouldn’t  have  dared  conduct  sur‐
veillance  by  himself),  and  the  defendants  wanted  to  reply: 
“right  you  are—and  Morrow  and  Bell  are  among  the  drug 
gangsters active in the neighborhood in which they were ar‐
rested—just look at Bell’s Facebook page.” 
     So this is an example of “invited error”—consistent with 
the  adage  that  turnabout  is  fair  play.  The  assertion  in  the 
plaintiff’s  reply  brief  that  “possible  gang  membership  was 
not even minimally relevant in this case” is inconsistent with 
his lawyer’s insistence at trial that drug gangs were active in 
the  neighborhood  in  which  the  arrests  took  place.  The  only 
defensible  objection  to  placing  the  photographs  in  evidence 
(besides  their  distance  in  time—three  or  four  years—from 
the  events  at  issue  in  the  case,  but  no  such  objection  was 
made) is that they were inflammatory. We have our doubts. 
The  photos  show  young  people  having  a  good  time.  There 
are strange hand signals, a couple of guns, and the beer bot‐
tle  held  by  a  child,  but  no  drugs,  violence,  blood,  or  even 
signs of anger. We don’t know what the all‐white jury made 
of them. Bell denied that the gun he is shown holding in one 
photo  was  a  real  gun,  denied  that  the  hand  signals  were 
gang signs, denied in short that he has anything to do with 
gangs. There was no contrary evidence. 
10                                                         No. 12‐1329 


     The  defendants—we’re  not  sure  why—don’t  defend  the 
admission  of  the  photographs  (though  neither  do  they,  as 
the  plaintiff  mistakenly  insists  in  his  reply  brief,  “concede 
that  it  was  an  abuse  of  discretion  for  the  court  to  allow  the 
photographs  into  evidence”),  but  argue  only  that  any  error 
in  admitting  them  was  harmless.  We  agree.  Morrow’s  case 
rested  entirely  on  the  highly  implausible  proposition,  sup‐
ported by two extremely unreliable witnesses (him and Bell), 
that  the  police  fabricated  the  drug  bust—simply  arrested 
four  persons  at  random,  one  of  them  only  14  years  old,  be‐
cause officer May wanted to be reassigned from patrol duty 
to  the  narcotics  squad,  though  no  evidence  was  presented 
that he wanted that, that he wouldn’t have had to do surveil‐
lance as a narcotics officer, that he was too timid or decrepit 
to  do  surveillance,  that  assignment  as  a  narcotics  officer 
would have paid more, that it would have been a safer job, 
that he was a drug addict himself, or that he was a rogue of‐
ficer  and  would  have  shaken  down  drug  dealers  had  he 
been  rewarded  for  the  drug  bust  that  snagged  Morrow  by 
being made a narcotics officer. 
    The plaintiff also complains about the district court’s ex‐
cluding  from  the  trial  his  photographs,  six  in  number,  also 
appended to this opinion. Photos 1 and 5 show the vacant lot 
and  adjacent  house  of  the  alleged  loose‐square  seller,  the 
first  from  nearby,  the  second  from  perhaps  a  block  away. 
The  intermediate  photos  are  of  the  neighborhood  and  in‐
clude  partial  shots  of  the  vacant  lot  and  adjacent  house  yet 
add  nothing  to  the  much  clearer  first  and  fifth  photos.  The 
sixth  photo  is  an  unintelligible  aerial  shot.  The  judge  ex‐
cluded  all  six  photos  on  the  ground  that  they  were  taken 
during  daytime,  whereas  the  arrests  took  place  after  dark. 
We  don’t  understand  that  ground  of  exclusion.  The  plain‐
No. 12‐1329                                                        11 


tiff’s  purpose  in  wanting  the  jury  to  see  the  photos  was  to 
suggest that May couldn’t have seen a drug sale from where 
he  was  conducting  surveillance.  The  photos,  having  been 
taken  in  daylight,  made  it  seem  easier  for  him  to  have  ob‐
served a drug sale than it would have been at the time of the 
surveillance, which was after dark, when the vacant lot and 
the  adjacent  house  were  illuminated  only  by  a  street  light 
and maybe a porch light. 
    We can’t see what photos 2 through 4 added to photo 1, 
and  we  can’t  make  any  sense  of  photo  6.  But  photo  1,  the 
close‐up  of  the  vacant  lot  and  adjacent  house,  would  have 
helped  the  jury  understand  the  case  and  should  have  been 
admitted.  Yet  it  would  have  helped  the  defendants  rather 
than  the  plaintiff,  by  showing  that  the  vacant  lot  was  quite 
small  and  therefore  easily  observed  in  its  entirety  through 
binoculars. Any error in excluding it thus was harmless. 
     Photo 5, showing the vacant lot from about a block away, 
is  the  only  photo  that  could  have  helped  the  plaintiff  if 
placed  in  evidence.  But  it  properly  was  excluded  because  a 
car in the picture, obviously not there on the night of the ar‐
rest  four  years  previously,  obscures  the  vacant  lot.  And  the 
vacant  lot’s  distance  is  deceptive  because  May’s  binoculars 
would have shortened the distance considerably, though by 
how much we don’t know because the power of the binocu‐
lars is not in the record. 
    The  plaintiff  alleges  two  other  trial  errors.  One  is  the 
judge’s refusal to allow Morrow’s counsel, in examining of‐
ficer Carroll, to impeach him with evidence that an internal 
police  investigation  had  concluded  that  accusations  of  his 
having  miscounted  some  drug  evidence  (unrelated  to  this 
case)  and  having  used  abusive  language  and  profanity 
12                                                      No. 12‐1329 


(again unrelated to  this case) were “founded” (police‐speak 
for “may be true”). The plaintiff wanted to use this evidence 
to show that Carroll was not a credible witness. But if mere 
peccadilloes,  which  so  far  as  appears  are  all  that  the 
“founded”  accusations  against  Carroll  showed—there  was 
no evidence that he was reprimanded or otherwise punished 
for the incidents—could be used to impeach a witness, trials 
would  be  interminable,  and  only  saints  would  avoid  im‐
peachment.  See  Hollins  v.  City  of  Milwaukee,  574  F.3d  822, 
828–29 (7th Cir. 2009); Redmond v. Kingston, 240 F.3d 590, 593 
(7th  Cir.  2001);  George  E.  Dix  et  al.,  McCormick  on  Evidence 
§ 41, pp. 72–73 (Kenneth S. Broun ed., 6th ed. 2006). Anyway 
Carroll was a secondary witness. 
    Last  the  plaintiff  complains  about  the  district  court’s  al‐
lowing  testimony  regarding  his  bond  hearing.  He  had  to 
show  that  there  had  been  no  probable  cause  to  charge  him 
with  a  drug  crime  arising  from  the  events  of  November  7, 
2007,  and  to  detain  him  pending  a  trial  on  the  charge.  The 
judge  presiding  at  the  bond  hearing  had  found  probable 
cause, but only enough probable cause to hold Morrow for a 
full  preliminary  hearing  within  30  days—the  hearing  that 
never  took  place.  The  probable  cause  determination  at  the 
bond hearing had been based not on testimony or other evi‐
dence but just on the police file, which the judge had merely 
glanced at. 
   The  plaintiff’s  lawyers  were  concerned  lest  the  jury  be 
confused  and  think  the  bond  hearing  had  determined  that 
there  was  probable  cause  not  merely  to  hold  him  for  a  fur‐
ther probable cause hearing but to put him on trial. To dispel 
any such confusion the judge instructed the jury that 
No. 12‐1329                                                                13 


    …  probable  cause  is  an  issue  in  this  civil  complaint.  And 
    the  proceedings  before  [the  bond  judge]  …  are  different 
    fundamentally  than  those  issues  and  facts  and  law  that 
    you are going to be asked to decide in this case. So, there 
    are  some  comparisons  between  the  two,  but  they  are  not 
    one and the same. And this [proceeding, i.e., the trial] is far 
    more  extensive  than  that  proceeding.  So,  you  should  un‐
    derstand that. 
    The  instruction  could  have  been  shorter  and  clearer;  it 
could just have said “disregard the finding of probable cause 
by the bond judge. It was not based on evidence. Your job is 
to  decide  whether  the  evidence  you’ve  heard  in  this  trial 
shows  that  there  was  probable  cause  to  make  the  plaintiff 
stand trial for a drug felony.” But even if the instruction that 
the judge gave was unclear, we can’t see how it could have 
harmed  Morrow’s  case.  Testimony  had  made  clear  that  the 
bond  hearing  had  been  perfunctory,  and  Morrow’s  lawyer 
could  have  reminded  the  jury  of  that  in  her  closing  argu‐
ment. 
   The  plaintiff’s  final  argument  is  that  the  jury  would  not 
have  deliberated  for  a  day  and  a  half,  following  a  trial  of 
only  three  days  (apparently  only  two  days  of  actual  testi‐
mony),  unless  it  was  a  close  case.  See,  e.g.,  United  States  v. 
Kojayan, 8 F.3d 1315, 1323–24 (9th Cir. 1993); see also United 
States  v.  Ottersburg,  76  F.3d  137,  140  (7th  Cir.  1996);  United 
States v. Varoudakis, 233 F.3d 113, 117–18, 126 (1st Cir. 2000). 
Had it been a close case (it wasn’t), even a minor error might 
have  swung  the  verdict  against  him.  But  a  more  plausible 
explanation for the length of the deliberations relative to the 
brevity of the trial is that determining the liability of five de‐
fendants  on six claims  (some lodged against  more  than one 
defendant) was a time‐consuming project for a conscientious 
14                                                     No. 12‐1329 


jury. Students of the American jury distinguish between two 
styles  of  jury  deliberation:  “verdict‐driven,”  in  which  the 
jury votes early on, and “evidence‐driven,” in which the jury 
discusses the evidence before taking a vote. See Reid Hastie, 
Steven  D.  Penrod  &  Nancy  Pennington,  Inside  the  Jury  148, 
163–65  (1983).  Evidence‐driven  juries  take  longer  to  reach 
their  verdicts.  Id.  at  165;  see  also  Shari  Seidman  Diamond, 
“Truth, Justice, and the Jury,” 26 Harv. J.L. & Pub. Pol’y 143, 
152–53 (2003). The jury in this case may well have been evi‐
dence‐driven  and  taken  its  time  weighing  the  competing 
contradictory testimony and pondering the hand‐signal pho‐
tos. 
                                                        AFFIRMED. 
No. 12‐1329                                      15 


               APPENDIX 1: DEFENDANTS’ PHOTOS 




                                                    
    
    
16    No. 12‐1329 




                  
No. 12‐1329    17 




                  
    
18    No. 12‐1329 




                  
No. 12‐1329    19 




                
20        No. 12‐1329 




                      
       
No. 12‐1329                                      21 


               APPENDIX 2: PLAINTIFF’S PHOTOS 




                                                    
                          Photo 1 
22               No. 12‐1329 




                             
      Photo 2 
No. 12‐1329               23 




                             
               Photo 3 
24               No. 12‐1329 




                             
      Photo 4 
No. 12‐1329               25 




                             
               Photo 5 
26               No. 12‐1329 




                             
      Photo 6